Citation Nr: 1140944	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for hypertensive vascular disease.



REPRESENTATION

Appellant represented by:	Attorney Katrina J. Eagle



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008 and October 2008, at which time the Board remanded it for additional development.  In a May 2009 decision, the Board denied service connection for hypertensive vascular disease.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a January 2011 Order, the Court granted the motion, vacated the Board's May 2009 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A brief summary of the factual history will highlight the medical issue in this case, which turns on when the Veteran first actually had hypertensive vascular disease versus pre-hypertension or labile hypertension. 

The service treatment records (STRs) show that in June 1985 the Veteran's blood pressure was 168/112, and he denied a prior history of hypertension.  The diagnosis was "rule out" hypertension.  At treatment the following day, the diagnosis was possible hypertension.  At a January 1986 examination it was noted that the Veteran's blood pressure readings were 140/100 sitting, 110/70 recumbent, and 130/98 standing. 
In reporting his medical history at that time, he said he was not taking any medication and was in good health.  In February 1986, a three-day blood pressure check showed average readings of 120/78 sitting, 114/82 recumbent, and 144/77 standing.  In August 1987 the Veteran's blood pressure was 120/92, in October 1987 it was 108/78, in March 1988 it was 116/80, in April 1988 it was 140/90, in May 1988 it was 122/80, in July 1988 it was 122/86, and in August 1988 it was 122/98.

In reporting his medical history in September 1989, the Veteran said he was in good health.  He checked a box indicating "don't know" as to whether he had high or low blood pressure, and denied taking any medications.  In September 1990 the Veteran's blood pressure was 120/82.  At the December 1990 service separation examination, he checked a "yes" box for high or low blood pressure.  He said he was not on any medication.  His blood pressure was 128/80, and there was no diagnosis of hypertension.

Post-service treatment records from the LBJ Tropical Medical Center do not show any treatment for hypertension.  In September 2007, a nurse from the LBJ Tropical Medical Center wrote that in February 1991 she had witnessed the Veteran taking oral medications such as Brocardia and Vasotec for high blood pressure and hypertension.

May 2004 VA treatment records indicate that the Veteran was not hypertensive at that time, but was taking metoprolol and titrate to control blood pressure and pulse.  He reported feeling chest tightness over the past two years with running and heavy lifting.  Two days later, he underwent coronary artery bypass surgery.   It was noted that he had a history of hypertension, hyperlipidemia, diabetes mellitus, type II, and stable angina.  In August 2004 the Veteran's hypertension was described as active and under control.  

T.L., the Veteran's sister, wrote in a March 2005 letter that she had stayed with her brother from 1982 to 1984.  She continued that she witnessed his treatment at the Naval Dispensary at the Naval Air Station at Barber's Point, Hawaii, and that she knows he was taking oral medication for the treatment of hypertension and high blood pressure.

The Veteran wrote in a May 2005 letter that from around 1981 to 1983 he was treated at the Naval Medical Dispensary at the Naval Air Station, Barber's Point, for high blood pressure and hypertension.  He wrote that a Navy doctor diagnosed him with these disorders and that he took medication for them.  The Veteran also wrote that he took medication for high blood pressure and hypertension while stationed at Alameda, California, from 1984 to 1988 and while stationed at Treasure Island in San Francisco from 1988 to 1990.  

F.T. wrote in a May 2005 letter that he had served in the Navy, that he witnessed the Veteran's treatment for high blood pressure and hypertension while they were both stationed in Hawaii, and that he knows the Veteran was treated at the Naval Dispensary at Barber's Point for these disorders.  F.L.L. wrote in May 2005 that she married the Veteran in November 1989 and that at that time he was taking oral medications for high blood pressure and hypertension.  Ms. L continued that when the Veteran left the Navy in December 1990 he was still taking oral medication for these disorders.

Mr. T. wrote another letter in December 2008 in which he stated that he had witnessed the Veteran's taking oral medication for hypertension while they were both stationed in Hawaii.  In addition, Mr. T wrote that he was in the Veteran's room at a VAMC in San Diego before his triple bypass operation and heard a cardiologist tell the Veteran that hypertension or high blood pressure come back to attack one's system and cause heart problems, and that this why he had clogged arteries and veins.

Ms. L, the Veteran's wife, wrote in a January 2009 letter that the Veteran told her that he was treated for hypertension beginning in 1982.  In addition, Ms. L wrote that she drove the Veteran to his medical appointments during his active duty, and continues to do so, and that she witnessed him asking why his hypertension came back when it had been treated in service.


The Veteran underwent a VA examination for hypertension in March 2009.  He reported being unsure as to when he was first diagnosed with hypertension, but said he believed it was during his active service.  The VA examiner reviewed the Veteran's claims file, including blood pressure readings from during and after service.  On examination, the Veteran's blood pressure was 208/112 sitting, 193/100 supine, with a pulse of 82, and 186/102 upright, with a pulse of 90.  The examiner diagnosed the Veteran with hypertension.  He noted that the Veteran's record contains no evidence of a diagnosis of hypertension during his active service.  The STRs showed that occasionally the Veteran's blood pressure was elevated, usually in response to circumstances associated with discomfort.  His blood pressure was elevated on January 18, 1986, and was within normal limits on February 4, 5, and 7, 1986.  The examiner rendered the opinion that the Veteran's current diagnosis of hypertension are not causally or etiologically related to his active military service.

In July 2009 I.T.S., M.D. of the LBJ Tropical Medical Center wrote that the Veteran's medical records showed that he registered as a patient in December 1990.  The Veteran stated that he was treated for hypertension with Procadia and Vasotec.  No treatment records were available until 1997, when he was treated for diabetes mellitus, type II.  His blood pressure in August 1998 was 148/110, and it was 150/98 in August 2009.

H.G.B., M.D. reviewed the claims file in September 2011 and opined that it is more likely than not that the Veteran developed hypertension during his active service.  Dr. B felt that the Veteran developed labile hypertension during military service, which was a precursor to the sustained labile hypertension that arose later.  It was noted that intermittent or labile hypertension is defined as mild elevation of blood pressure, with periods of normal pressures and wide fluctuations.  A person with intermittent hypertension is two and a half times more likely to develop essential hypertension.  While Dr. B wrote that labile hypertension is a well-recognized disorder, there is considerable disagreement about whether to treat it.  Dr. B felt that the Veteran should have been carefully evaluated over a period of time after a January 1986 blood pressure reading of 146/100.  Furthermore, Dr. B felt that the Veteran had arterial deterioration due to high blood pressure that led to the May 2004 coronary artery bypass surgery. 

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  As the Joint Motion for Remand states, the March 2009 VA examination was inadequate because the examiner did not provide a rationale.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In that regard, the Court has indicated the Board should ensure that any medical opinion is based on sufficient facts or data.  In other words, it must be clear from the examination or the Board decision that an examiner considered all procurable and assembled data by obtaining all tests and records that might reasonable illuminate the medical analysis.  If there were insufficient facts or data, the examiner may need to conduct research in medical literature depending upon the evidence in record at the time of the examination.  Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board further notes that Dr. B states that it is more likely that the Veteran developed hypertension during service.  Dr. B indicates that the Veteran has essential hypertension and that during service he had labile hypertension.  While Dr. B states that a person with intermittent (labile) hypertension is two and a half times more likely to develop hypertension, his report does not state that it is at least as likely as not that this is what happened with the Veteran.  Furthermore, Dr. B wrote that the Veteran should have been carefully evaluated over a period of time after January 1986, but he did not discuss the February 1986 blood pressure readings, which were taken over three days.  Therefore, his opinion may be based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  While Dr. B's opinion must be considered as part of the record and clearly states that it is more likely than not that the Veteran developed hypertension during service, it is not sufficient by itself for a grant of service connection.  In addition to not discussing the February 1986 blood pressure readings, Dr. B's explanation seems to indicate that he believes that the Veteran merely had labile hypertension during service, and not the essential hypertension diagnosed after service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran must therefore be scheduled for another VA examination before the claim can be decided on the merits.

In view of the foregoing, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for hypertensive vascular disease.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination to evaluate his hypertensive vascular disease.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his hypertensive vascular disease.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertensive vascular disease was caused directly by or manifested during his active military service or within the first year after his separation from service; or whether such causation or manifestation is unlikely (i.e., less than a 50-50 probability).  A complete rationale should be provided for any opinion expressed. 

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hypertensive vascular disease.


3.  Thereafter, readjudicate the Veteran's claim for service connection for hypertensive vascular disease.  If any benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

